United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41313
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RENALDO NEMIAH RENFRO,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:01-CR-199-2
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Renaldo Nemiah Renfro appeals his sentence following his

guilty-plea conviction of one count of conspiracy to possess with

intent to distribute less than 100 grams of phencyclidine

("PCP").   He argues that the district court erred in denying his

request for a downward adjustment to his offense level based on

his minor role in the offense of conviction pursuant to U.S.S.G.

§ 3B1.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41313
                                  -2-

     A district court's determination of a defendant's role in

the offense is a factual finding that this court reviews for

clear error.     United States v. Deavours, 219 F.3d 400, 404 (5th

Cir. 2000).    Further, the district court's refusal to grant a

U.S.S.G. § 3B1.2 reduction is entitled to great deference.

United States v. Devine, 934 F.2d 1325, 1340 (5th Cir. 1991).

     Renfro was driving the vehicle in which the PCP was found

with his two co-defendants as passengers.    He admitted being

present when the drugs were purchased in Houston and knew the PCP

was in the vehicle, which he was transporting to Beaumont.       He

also admitted that all three men had been smoking marijuana, and

he gave a false name to police when they stopped the vehicle.

Finally, police recorded a conversation among the three men

discussing the fact that one of them should take responsibility

for all the drugs.    The district court was not bound by Renfro's

self-serving statements about his role in the offense.     See

United States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).     Renfro

failed to show that he was substantially less culpable than the

average participant.    The denial of a minor role adjustment was

not clear error.     See United States v. Garcia, 242 F.3d 593, 598

(5th Cir. 2001).

     AFFIRMED.